The twentieth century
was one of great trials and great achievements. The
new century will be what we make of it. Whatever has
been won in the name of peace, the hunting season in
history is not quite over. Tension between nations has
not disappeared. Ethnic strife, religious extremism,
economic inequity and social injustice continue to fuel
conflict. Agents of terror and transnational criminals
strike everywhere.
Despite the new wealth of nations, 1.2 billion
people live on less than $1 a day. The 32 poorest
African countries do not earn much more than the
richest man on earth. And, despite the grinding poverty
of billions, the world spends $145 per capita on
military forces. We must do better — much better —
than this.
Our Organization received the needed impetus at
last week's Millennium Summit. That should not be
squandered. The fifty-fifth session of the General
Assembly must reflect the new global covenant for
peace and progress. As always, the United Nations
must be at the forefront of this great enterprise. We are
here to lead.
The Philippine delegation sees this Millennium
Assembly as a bridge to link three divides: those of the
past and the future; of experience and vision; and of
promise and fulfilment.
Fifty-five years ago our Organization arose from
the ashes of war. Some founding Member States were
very young, just recently set free from centuries of
colonial rule. All were still preoccupied with tasks of
rebuilding lives and neighbourhoods shattered by the
Great War. The ideological divide was to become
deeper and wider. The foundations for the walls and
curtains that defined an era were just being laid. For
the average person then a truly global community was
no more than an ideal, remote and all but removed
from the day-to-day lives of mostly rural, agricultural
populations.
Now we are all part of the global village.
Interdependence is a recognized and accepted fact.
“Globalization” is on the lips of everyone, sometimes
with scorn, at other times with affection, but always
with the discernment that it is the wave of the future.
Above all else, that future belongs to all the world's
people, to both the affluent and the destitute, to both
the strong and the weak. With everyone's direct
involvement in charting and realizing our common
10

destiny, we open the door to the fullest flowering of
humanity's potential. We also affirm human dignity.
“Wiring” the world's cities into the information
grid of the twenty-first century is indeed one wise
investment we should be making today. But if anyone
were left out, if the “digital device” were but to echo
and perpetuate social injustice on a global scale, we
would not have moved far from where we started. The
past would simply repeat itself.
To empower people is to build our bridge to the
future. The world's leaders were therefore on the mark
when they enshrined freedom, equality, solidarity,
tolerance, respect for nature and shared responsibility
as the fundamental, people-empowering values of the
twenty-first century. Now, it is this Assembly's turn to
employ those values and take steps to achieve the
specific objectives set by the Summit for people
empowerment.
Let us buckle down to work and ensure that by
2015 all children will be able to complete primary
schooling and, beyond that date, that they have the
opportunities to pursue higher levels of education. For
let us face it, education is the best tool for protecting
human rights, promoting democracy and advancing
good governance.
But because a sound mind will work better in a
sound body, let us win the battle against disease,
including HIV/AIDS, which lays to waste millions in
the world's poorest regions. Let us take action to
drastically reduce maternal and under-five child
mortality from their horrendous current rates and to
achieve the lofty goals of the “Cities Without Slums”
initiative.
Let us invest in humanity. Let us launch in this
Assembly nothing short of a Marshall Plan for the
world's people. Let us build this human bridge to our
future, now.
The United Nations has both the experience and
the vision needed for success. Our Organization has
both the privilege and the duty to lead our world into
the future with confidence. We know how to do it.
To sustain the United Nations capacity to carry
out its tasks, deep institutional reforms must now take
place. A more energetic and financially stable world
Organization, led by a proactive General Assembly and
strengthened by a truly representative and transparent
Security Council, must now emerge.
For the new covenant on peace to prosper, the
United Nations must remain, without equivocation or
doubt, the first and last peacemaker and peacekeeper of
the world. It should also be the vanguard that
champions the rule of law in international as well as in
internal affairs.
Preventive diplomacy must be our principal tool
in warding off conflict. We must reduce the use of
force. But where we need to use it, as in self-defence or
under Chapter VII of the United Nations Charter, we
should be guided by international legal norms and
practice.
United Nations peacekeeping operations should
be prosecuted with clear and well-defined mandates,
adequate resources and strong international support
wherever they take place. The report of the Brahimi
Panel on United Nations Peace Operations deserves our
urgent and careful consideration.
More than ever, the United Nations must now
gather together the political will of all nations to bring
about the final stage of disarmament and the much-
awaited arrival of a nuclear-weapon-free world.
Towards this end, we must support the Secretary-
General's call to convene a conference on nuclear
dangers, actively participate in the 2001 small arms
conference, negotiate a comprehensive convention
against terrorism and progressively improve weapons
and arms budget transparency measures.
The central role of the United Nations does not
and should not stop at matters of international peace
and security. It should also be at the heart of our efforts
to promote prosperity for all. It should lead the charge
against poverty and the efforts to halve, by 2015, the
proportion of people whose income is less than one
dollar a day.
Along with the Bretton Woods institutions and
other multilateral organizations and fora, the United
Nations is well placed to make important contributions
to the reform of global economic and financial systems.
For our goal is not only to have a borderless world for
unfettered trade and investment. We should found a
global economic regime that builds productive
capacities, not income gaps; that promotes openness,
not corruption; that rewards enterprise, not greed.
In all these, partnerships with the private sector
and with civil society are indispensable. Every man,
women and child is our co-stakeholder and partner. For


what we are trying to build is a new global order where
human security goes beyond mere military security;
where law upholds human dignity and both people and
State uphold the law; and where political pluralism and
cultural diversity are requisite to the attainment of
common human objectives.
In other words, peace and prosperity must rest
more on human cooperation than on anything else. For
in this global village, cooperation is the only tenable
way to bridge experience and vision.
The United Nations Millennium Declaration
embodies our collective hope: the promise of a true
community of nations working together for a more
peaceful, prosperous and just world. We know that
between this promise and its fulfilment lies a tortuous
road, yet we must tread its length. In this journey, the
first and most important step we should take is to
remove the greatest source of danger and discord, that
is, underdevelopment. For if one is not free of want, he
cannot be free of fear.
In the developing world, the toll from decades of
turmoil and abject underdevelopment has been so
debilitating that only international relief can help some
of us back to our feet. Many of us may cry for safety
nets. But not even fish welcome life inside a net. What
we need is a new deal for the poor countries.
Development is particularly difficult for countries
saddled by mountains of crippling debt. Some 1.6
trillion dollars is now owed by developing countries,
several of which have to use up to 95 per cent of their
hard currency revenues to service debt. In the
meantime, development assistance is declining. This
year, grants to developing countries may total 40
billion US dollars — a mere half of what it was a
quarter century ago.
As earnest for our collective future, we should
have meaningful debt relief for the world's heavily
indebted poor countries immediately. Let us also see
the fulfilment of the promises of overseas development
assistance (ODA) made three decades ago. Further
steps must be taken at the third United Nations
Conference on the Least Developed Countries next
year. We must ensure its success to help our brothers
and sisters in Africa, in landlocked developing
countries, in nations particularly vulnerable to natural
disasters and in least developed countries in all regions
of the world. At this Assembly, we should do our
utmost to guarantee that all preparations necessary for
the success of this conference are made.
We must also redeem the pledge of our leaders to
make every effort to ensure the success of the high-
level international and intergovernmental event on
financing for development in 2001. By investing this
event with the active participation, goodwill and
expertise of all stakeholders, including the private
sector, from the preparatory stages to the plan's
implementation, we may yet achieve what several
United Nations Development Decades have not.
The world's people took heart from the boldness
of spirit and resolve our leaders expressed in the
United Nations Millennium Declaration. They were
reassured that we intend to take the world into the
future as partners and not as adversaries. They wished
for clear direction from our leaders, and they received
it. Now, they look to us in this Millennium Assembly
for concrete action. Let us rise to the challenge and
build the bridges to peace and prosperity for all the
united nations.



